DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of a preliminary amendment, filed 30 November 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-15 are pending.
Claims 1-15 are currently amended.
Specification and Drawings:
Amendments to the specification (abstract) have been submitted.
Amendments to the drawings have not been submitted.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 30 November 2020 and 17 February 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.

Allowable Subject Matter
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:  the combination of structural limitations and their functional relationship to one another is what makes the subject matter of claim 1 allowable over the prior art.  Claim 1 includes the following limitation:
“a pressure control device configured to control a first pressure within the main chamber and a second pressure within the auxiliary chamber such that the first pressure is higher than the second pressure and the first pressure and the second pressure are both higher than the ambient pressure.”  
This limitation in combination with the other limitations of the claim are what make the claimed subject matter allowable.
Regarding independent claim 12:  the combination of method step limitations and their relationship to one another is what makes the subject matter of claim 12 allowable over the prior art.  Claim 12 includes the following limitation:
“controlling the pressure, during the step of controlling the pressure a first pressure is controlled within the main chamber and a second pressure is controlled within the auxiliary chamber such that the first pressure is higher than the second pressure and the second pressure is higher than the ambient pressure.”  
This limitation in combination with the other limitations of the claim are what make the claimed subject matter allowable.

In Kume et al. pressure is controlled within the main chamber (22) such that the pressure in the main chamber (22) is held at a positive pressure.
In Ferrarini et al. pressure is controlled (see paragraphs 36, 46 and 54) between the aseptic chamber (23), which has a main chamber and an auxiliary chamber, and a process chamber (6) which is upstream of the aseptic chamber (23).  The pressure is controlled such as to have a higher pressure in the aseptic chamber than in the upstream process chamber in order for a flow of air to be created from the aseptic chamber (23) to the process chamber (6).
Accordingly, a person having ordinary skill in the art would have found no motivation to control the pressure in the main chamber and in the auxiliary chamber, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwano et al. (US ‘140) discloses a method and apparatus for producing sealed packages.  A tube (T) of packaging material is formed and filled in an aseptic chamber (11).  Air is feed into the aseptic chamber (11) through inlet pipe (33), branch duct (37) and outlet (41).
Andersson et al. (US ‘405) discloses a method and apparatus for producing sealed packages including a conveyor (rollers 31, 32, 33), an isolation chamber (aseptic chamber 25) with a main compartment (top portion 26) and an auxiliary compartment (bottom portion 28).  A tube (29) of packaging material is formed and filled in the aseptic chamber (25).  Air is feed into the aseptic chamber (25) through one more air inlets (55).
Nalund et al. (US ‘093) discloses a method and apparatus for producing sealed packages.  As seen in fig. 6, there are two chambers (107, 111).  The web of packaging material passes through the two chambers (107, 111).  Air flows through the two chambers (107, 111) (see paragraph 42).  Paragraph 44 
    PNG
    media_image1.png
    593
    691
    media_image1.png
    Greyscale

Kume et al. (US ‘929) discloses a method and apparatus for producing sealed packages.  A tube (T) of packaging material is formed and filled in an aseptic chamber (11).  The aseptic chamber (11) has a main compartment (22) and an auxiliary compartment (23).  Col. 3, lines 14-24 set forth:

    PNG
    media_image2.png
    375
    772
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 May 2021